Wilson, Oh. J.
Dissenting. A question arises in this case, whether the owner of land taken by a railroad company is entitled, in all cases, to compensation therefor in money. My associates concur in answering this question in the negative, holding that against the cash value of the land, special benefits occasioned by the construction of the road to the remainder of the same tract, may be set off. From this view I dissent. As it is not material on principle whether the benefits set off are less than the value of the land taken, we will, for the purpose of illustration, suppose that the land of the respondents was worth $500, and the special benefits to the residue of their tract were estimated at an equal or greater sum, and that the taking of the land caused no incidental damage to the remainder still owned by the respondents. Uuder such circumstances, according to the view of the majority of the court, the respondents would be entitled to no farther compensation from the company, the “benefits” conferred being considered compensation for the land taken.
If this conclusion can be sustained, it must, I think, be on one of three grounds: 1. That the land thus appropriated is not “taken” within the meaning of the constitution. 2. That Waldron has been paid or compensated in benefits, or 3. That the constitution does not guarantee compensation for the lemd taken, but for the injury caused by the taking, after deducting the special benefits to the remainder of the same tract. Whether a perpetual easement or the fee is taken, it is not necessary to discuss; the entire, perpetual and exclusive use of the land for the purposes of the road is taken, and it is too clear to admit of doubt that this estate or interest in the land is “property,” protected by the constitution. Whether *542payment or compensation can either wholly or in part be made for this property in “benefits,” is a question on which I differ from my brethren. I am inclined to think that the language of the charter does not justify the position of the majority of the court on this point, but I shall only at this time discuss the constitutional question. Sec. 13, Art. 1, of our State Constitution, provides that “private property shall not be taken for public use without just compensation therefor first paid or secured.” Sec. 4, Art. 10, reads, “Lands may be taken for public way for the purpose of granting to any corporation the franchise of way for public use. In all cases, however, a fair and equitable compensation shall be paid for such land, and the damages arising from the taking of the same.” The words of a contract, statute or constitution should be interpreted according to their ordinary acceptation, and in view of the customs and laws of the country.
In England, in the 11th century, a law, in the langugage of our constitution, would have authorized compensation or payment in part, at least, in sheep, corn or provisions, these 'articles being the currency or legal tender of that country at that time. When real coin money was then to be paid, it was designated in the contract or law, white money, or “ a/rgeni/um album” the laws or customs of the country otherwise only requiring a certain small proportion of money to what was tendered in kind. Perhaps in the early colonies in this country a proper interpretation of such language would have permitted payment in tobacco, that being then the currency of the country; but now, and in this country, the same language must have a different interpretation. With us, as a matter of fact, money is the common and only recognized medium of trade, and the supreme law of the land forbids the States to make anything else a legal tender in payment of debts, and it must be presumed that individuals contract, and legislators make laws, with reference to this recognized state of things. Our laws and customs, therefore, I think, clearly *543show what interpretation should be given to this language of the constitution above quoted. If the Legislature has the right under our constitution to say that a party may be compensated for his land taken for public use, in “benefits,” it may also say that he may be compensated in oxen, sheep, provisions or tobacco, or in any other useful or useless thing. Either they have no power or unlimited power to designate the currency or commodity in which payment may be made. To my mind it seems clear that the constitution properly interpreted gives them no power in the premises. “When the public or a corporation takes the property of an individual, it becomes indebted to him for its value, and should pay that debt in that which by the law of the land would be deemed a lawful tender in payment of any other debt. Whether any other view would be just and equitable, as suggested in the opinion of the majority of the court, it is not for us to determine. It is for us only to decide what the law is, not what it should be.
But if we were at liberty to go further, and inquire as to what would be justice and equity in such cases, I think it would not be difficult to show that the public or corporations ought to be required to pay their debts or discharge their obligations or liabilities as individuals or natural persons are required to pay or discharge theirs. So every person should be permitted to say for himself what benefits or improvements he shall pay for, and to make such improvements according to his own views of propriety, and as his circumstances require or permit. Even if the constitution did not settle this question, the Legislature should not require a person to pay any part of the expense of labor performed by a railroad company for its own benefit, without his knowledge or direction, and without the least reference to his interests. It is not unfrequently the case that improvements made by one citizen necessarily and directly benefit another, but I have yet to learn that such benefits have in any case been allowed as a set off against a debt due from the former to the latter.. Such *544a claim would not be urged by a party or considered by a court for a moment. But in principle it does not differ perhaps essentially from the claim made in this case. On the taking of the land, the railroad company became indebted to Waldron for its value, and now claims the right to off-set, against this debt, benefits conferred on him by improvements subsequently made solely for itself on land practically its own. If this was a suit between private individuals, it may be safely said that no precedent could be found for the allowance of such a claim. But it is said that the compensation secured by the constitution is not for the land taken, but for the injury caused by the taking, &c. Perhaps the best answer to this is in the very language of the constitution: “Private property shall not be taken for public use without just compensation.” “In all eases a fern and equitable. compensation shall be paid for such la/nd and the damages arising from the taking of the same.” To my mind no language could show more clearly than these constitutional provisions, that the constitution guarantees compensation for the “property” or “land” taken. There does not seem to me to be any reason to apprehend that this interpretation of the constitution would interfere with the right of a party to recover for incidental damages occasioned by such taking, for I think the argument urged in support of it does not legitimately or logically lead to such consequences, and the constitution in express terms secures the right to recover such damages. See Art. 4, Sec. 10, and Art. 1, Sec. 8.
As to whether the rights of the parties in this case are governed by the constitution of the United States, or by orn* State constitution, I do not intimate an opinion, as they would clearly be the same under either. The charge of the court below was, I think, correct. See Sutton’s heirs v. City of Louisville, 5 Dana, 28; People v. Mayor of Brooklyn, 6 Barb. 209; Rice v. Turnpike Co,, 7 Dana, 81; Jacob v. Louisville, 7 *545Dana, 114; Ken. & Nash. R. R. Co. v. Dickerson, 17 B. Min. 178; 2 Kent’s Com. 310, Tit. “Eminent Domain,” note.
I concur in the opinion of the majority of the court, except on the point above discussed.